            Case 2:20-cv-03631-JFL Document 6 Filed 09/09/20 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

IVAN HILL,                                    :
     Plaintiff,                               :
                                              :
       v.                                     :       No. 20-cv-3631
                                              :
JOHN WETZEL, et al.,                          :
     Defendants.                              :

                                        MEMORANDUM

Joseph F. Leeson, Jr.                                              September 9, 2020
United States District Judge


       Plaintiff Ivan Hill, a prisoner currently incarcerated at SCI Phoenix, filed this civil action

pursuant to 42 U.S.C. § 1983 based on allegations related to the destruction of his property

during the transfer of prisoners from SCI Graterford to SCI Phoenix. Hill names as Defendants:

(1) Secretary of Corrections John Wetzel, (2) Superintendent of SCI Phoenix Tammy Ferguson,

(3) Kenneth Goodman, and (4) John Does 1-20. All Defendants are named in their individual

and official capacities. Hill seeks to proceed in forma pauperis and has submitted a copy of his

institutional account statement. For the following reasons, the Court will grant Hill leave to

proceed in forma pauperis and dismiss his Complaint in part with prejudice and in part without

prejudice for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.     FACTUAL ALLEGATIONS 1

       Hill was previously incarcerated at SCI Graterford. As that prison was closing, inmates

and their property were relocated to SCI Phoenix. Hill alleges members of a Corrections



       1
           The allegations are taken from Complaint. (See ECF No. 1.)


                                                  1
              Case 2:20-cv-03631-JFL Document 6 Filed 09/09/20 Page 2 of 12




Emergency Response Team (“CERT”) took custody of prisoners’ property in connection with

the move. (ECF No. 1 at 4.) Hill alleges that his religious artifacts, legal and personal

documents, and family photographs were destroyed by CERT officers or covered in racist and

obscene drawings. (Id.) He alleges that members of the CERT had tattoos espousing white

supremacy. (Id. at 5.) Hill asserts that the John Doe Defendants were “acting pursuant to the

directives of the named defendants,” presumably Wetzel, Ferguson and Goodman. (Id.) He also

alleges in conclusory fashion that the named Defendants,

        failed to train and supervise subordinate corrections officers who while
        temporarily working at SCI Phoenix to facilitate the move of inmates from SCI
        Graterford willfully and maliciously destroyed and defaced personal property
        belonging to Plaintiff including but not limited to; religious artifacts, legal and
        private documents and family photographs with obscene and racist drawings e.g.
        penises, swastikas and racial epithets.

(Id. at 4.)

        Hill alleges that these events deprived him of his property and caused him emotional

injury. (Id. at 6.) Hill asserts claims under the Civil Rights Act for violations of his Fourth,

Eighth and Fourteenth Amendment rights and seeks money damages.

II.     STANDARD OF REVIEW

        The Court grants Hill leave to proceed in forma pauperis because it appears that he is

incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to



        2
         However, as Hill is a prisoner, he will be obligated to pay the filing fee in installments
in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                  2
              Case 2:20-cv-03631-JFL Document 6 Filed 09/09/20 Page 3 of 12




determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Hill is proceeding pro se,

the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION

         “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, Hill has failed to state a plausible claim.

         A.      Official Capacity Claims

         The claims for money damages Hill seeks to assert against the Defendants in their official

capacities may not proceed. The Eleventh Amendment bars suits against a state and its agencies

in federal court that seek monetary damages. See Pennhurst State Sch. And Hosp. v. Halderman,

465 U.S. 89, 99-100 (1984); A.W. v. Jersey City Public Schs., 341 F.3d 234, 238 (3d Cir. 2003).

Suits against state officials acting in their official capacities are really suits against the employing

government agency, and as such, are also barred by the Eleventh Amendment. A.W., 341 F.3d at

238; see also Hafer v. Melo, 502 U.S. 21, 25 (1991); Will v. Mich. Dep’t of State Police, 491

U.S. 58, 70-71 (1989). As the Commonwealth has not waived its Eleventh Amendment

immunity for lawsuits filed in federal court, see 42 Pa. Cons. Stat. § 8521-22, its officials sued in

their official capacities, are immune from suits filed in federal court.




                                                   3
             Case 2:20-cv-03631-JFL Document 6 Filed 09/09/20 Page 4 of 12




        B.      Eighth Amendment Claim

        The destruction of Hill’s religious artifacts, family photographs and other personal

property by the John Doe Defendants does not provide a basis for a claim under the Eighth

Amendment. Conditions of confinement violate the Eighth Amendment’s prohibition on cruel

and unusual punishment if they satisfy two criteria. First, the conditions “must be, objectively,

sufficiently serious” such that a “prison official’s act or omission . . . result[s] in the denial of the

minimal civilized measure of life’s necessities.” Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(citations and internal quotation marks omitted). Second, the official responsible for the

challenged conditions must exhibit a “sufficiently culpable state of mind,” which “[i]n prison-

conditions cases . . . is one of deliberate indifference to inmate health or safety.” Id. The

destruction of property does not equate to a sufficiently serious deprivation that would give rise

to a claim under the Eighth Amendment. See Wongus v. Correctional Emergency Response

Team, 389 F. Supp. 3d 294, 301-02 (E.D. Pa. 2019) (concluding that plaintiff’s allegations “that

correctional facility staff violated his Eighth Amendment right to be free from cruel and unusual

punishment by defacing his family photo with a swastika,” while “repugnant and detrimental to

the orderly administration of a prison, and should be cause for serious disciplinary action against

the responsible party, if known[,]” did not “rise to the level of an Eighth Amendment violation”);

Payne v. Duncan, Civ. A. No. 15-1010, 2017 WL 542032, at *9 (M.D. Pa. Feb. 9, 2017)

(“Plaintiff’s claim for destruction of property under the Eighth Amendment does not constitute a

deprivation of life’s necessities.”), aff’d, 692 F. App’x 680 (3d Cir. 2017); Dean v. Folino, Civ.

A. No. 11-525, 2011 WL 4527352, at *3 (W.D. Pa. Aug. 22, 2011) (allegations regarding

destruction of property did not state Eighth Amendment claim), report and recommendation




                                                    4
            Case 2:20-cv-03631-JFL Document 6 Filed 09/09/20 Page 5 of 12




adopted, 2011 WL 4502869 (W.D. Pa. Sept. 28, 2011). Accordingly, the Court will dismiss

Hill’s Eighth Amendment claim against the John Doe Defendants with prejudice.

       C.      Fourth Amendment Claim

       The Court understands Hill’s reference to the Fourth Amendment to attempt to state an

unlawful seizure claim against the John Doe Defendants based on the loss of his legal material

and personal property. To the extent he is basing his claim on the seizure, loss, destruction, or

defacement of his property, he has not stated a plausible claim under the Fourth Amendment

because “prisoners have no legitimate expectation of privacy . . . and the Fourth Amendment’s

prohibition on unreasonable searches [and seizures] does not apply in prison cells.” Hudson v.

Palmer, 468 U.S. 517, 530 (1984); see Doe v. Delie, 257 F.3d 309, 316 (3d Cir. 2001) (“The

defendants correctly assert that prisoners do not have a Fourth Amendment right to privacy in

their cells.” (citing Hudson, 568 U.S. at 529)); see also Parrish v. Corrections Emergency

Response Team, Civ. A. No. 18-4871, 2019 WL 1596337, at *3 (E.D. Pa. Apr. 12, 2019)

(concluding prisoner plaintiff failed to state claim for violation of Fourth Amendment where

plaintiff alleged that CERT members destroyed and defaced personal property during process of

transferring plaintiff from SCI Graterford to SCI Phoenix). Accordingly, the Court will dismiss

Hill’s Fourth Amendment claim against the John Doe Defendants with prejudice.

       D.      Fourteenth Amendment Claim

       Hill is also pursuing a Fourteenth Amendment claim against the John Doe Defendants,

based on the loss and/or destruction of his property. However, there is no basis for a due process

claim because Pennsylvania law provides Hill with an adequate state remedy. See Spencer v.

Bush, 543 F. App’x 209, 213 (3d Cir. 2013) (“‘[A]n unauthorized intentional deprivation

of property by a state employee does not constitute a violation of the procedural requirements of



                                                 5
          Case 2:20-cv-03631-JFL Document 6 Filed 09/09/20 Page 6 of 12




the Due Process Clause of the Fourteenth Amendment if a meaningful postdeprivation remedy

for the loss is available.’” (quoting Hudson v. Palmer, 468 U.S. 517, 533 (1984))); Shakur v.

Coelho, 421 F. App’x 132, 135 (3d Cir. 2011) (per curiam) (explaining that the Pennsylvania

Tort Claims Act provides an adequate remedy for a willful deprivation of property).

Accordingly, Hill has not stated a basis for a due process claim because state law provides him a

remedy for his destroyed property. See McNeil v. Grim, 736 F. App’x 33, 35 (3d Cir. 2018) (per

curiam) (“[E]ven if McNeil claimed that the prison grievance procedures were constitutionally

inadequate, Pennsylvania’s state tort law would provide an additional adequate remedy.”).

Accordingly, the Fourteenth Amendment due process claim is not plausible and will be

dismissed with prejudice.

       Hill also appears to be raising a race-based equal protection claim under the Fourteenth

Amendment based on his allegations concerning John Doe Defendants’ racist tattoos. However,

nothing in Hill’s Complaint suggests that he was treated differently due to his membership in a

protected class. Indeed, prisoners do not constitute a protected class for Fourteenth Amendment

purposes, see Myrie v. Comm’r, N.J. Dep’t of Corr., 267 F.3d 251, 263 (3d Cir. 2001), and Hill

has not alleged that he was treated differently from others who were similarly situated. See

Phillips v. Cty. of Allegheny, 515 F.3d 224, 243 (3d Cir. 2008) (to state an equal protection claim

on a “class of one” theory, “a plaintiff must allege that (1) the defendant treated him differently

from others similarly situated, (2) the defendant did so intentionally, and (3) there was no

rational basis for the difference in treatment”); see also Faruq v. McCollum, 545 F. App’x 84, 87

(3d Cir. 2013) (“To state a claim for race- or religion-based discrimination, [plaintiff] needed to

show specifically that he received different treatment from that received by other similarly

situated inmates.” (citing Williams v. Morton, 343 F.3d 212, 221 (3d Cir. 2003)). To the



                                                 6
            Case 2:20-cv-03631-JFL Document 6 Filed 09/09/20 Page 7 of 12




contrary, the Complaint suggests that many inmates were subjected to the same or similar

conditions of which he complains. Accordingly, the Court will dismiss the Fourteenth

Amendment equal protection claim against the John Doe Defendants with prejudice.

       E.      First Amendment Claim

       The Court understands Hill to be asserting a First Amendment claim based on denial of

access to the courts based on the loss of his legal materials, as well as a First Amendment free

exercise claim based on the loss of his religious artifacts. These claims are also not plausible as

alleged.

       The loss of legal material may constitute a First Amendment claim based on a denial of

access to the courts if a prisoner can assert that the loss caused an actual injury. See Jackson v.

Whalen, 568 F. App’x 85, 87 (3d Cir. 2014) (per curiam) (“A prisoner making an access-to-the-

courts claim is required to show that the denial of access caused actual injury.”) (quoting Lewis

v. Casey, 518 U.S. 343, 350 (1996)). In other words, a prisoner claiming that he was denied

access to the courts must allege an injury traceable to the conditions of which he complains.

Diaz v. Holder, 532 F. App’x 61, 63 (3d Cir. 2013) (per curiam) (affirming dismissal of denial of

access claims where plaintiff failed to tie alleged deficiencies in library to harm in underlying

action). In general, an actual injury occurs when a prisoner demonstrates that a “nonfrivolous”

and “arguable” claim was lost because of the denial of access to the courts. Christopher v.

Harbury, 536 U.S. 403, 415 (2002). “[T]he underlying cause of action, . . . is an element that

must be described in the complaint.” Id.

       While Hill asserts that his legal material was lost, he has not alleged that he suffered an

actual injury in the form of a lost nonfrivolous and arguable claim. Accordingly, the access to

courts claim is not plausible. However, because the Court cannot state at this time that Hill can



                                                  7
           Case 2:20-cv-03631-JFL Document 6 Filed 09/09/20 Page 8 of 12




never state a plausible claim, he will be permitted to file an amended complaint if he is able to

cure the defect the Court has identified in his claim.

         Hill’s free exercise of religious claim is based on the loss of religious property. The

Supreme Court has recognized that the First Amendment guarantees that all prisoners must be

afforded reasonable opportunities to exercise their religious freedom. Cruz v. Beto, 405 U.S.

319, 322 n. 2 (1972); see also O’Lone v. Shabazz, 482 U.S. 342, 348 (1987) (“Inmates clearly

retain protections afforded by the First Amendment, . . . including its directive that no law shall

prohibit the free exercise of religion.”) (citations omitted). However, in order to state a plausible

Free Exercise claim, a plaintiff must allege a “substantial burden” on the exercise. Thomas v.

Review Bd., 450 U.S. 707, 718 (1981); Wisconsin v. Yoder, 406 U.S. 205, 218 (1972).

Specifically, the free exercise inquiry asks whether government has placed a substantial burden

on the observation of a central religious belief or practice and, if so, whether a compelling

governmental interest justifies the burden. Hernandez v. Comm’r of Internal Revenue, 490 U.S.

680, 699 (1989) (internal citations omitted). “The requirement that a state interpose no

unreasonable barriers to the free exercise of an inmate’s religion cannot be equated with the

suggestion that the state has an affirmative duty to provide, furnish, or supply every inmate with

a clergyman or religious services of his choice.” Gittlemacker v. Prasse, 428 F.2d 1, 4 (3d Cir.

1970).

         Hill has not alleged that the loss of his religious artifacts created a substantial burden on

his exercise of his faith. He has not even identified what objects were lost or how the loss of a

physical object prevented him from observing his faith. However, on this claim too the Court

cannot say that Hill can never state a plausible claim. Accordingly, his free exercise claim will




                                                   8
             Case 2:20-cv-03631-JFL Document 6 Filed 09/09/20 Page 9 of 12




be dismissed without prejudice and with leave to amend if Hill can cure the defects the Court has

identified.

        F.      Emotional Injury Claim

        Hill states that he suffered emotional harm from the destruction of his property. (ECF

No. 1 at 5.) The Prison Litigation Reform Act (PLRA”) requires a prisoner to “demonstrate

physical injury before he can recover for mental or emotional injury.” Mitchell v. Horn, 318

F.3d 523, 533 (3d Cir. 2003) (citing 42 U.S.C. § 1997e(e)). The PLRA provides that “[n]o

Federal civil action may be brought by a prisoner confined in a jail, prison, or other correctional

facility, for mental or emotional injury suffered while in custody without a prior showing of

physical injury or the commission of a sexual act (as defined in section 2246 of Title 18).” See

Marrow v. Pennsylvania, Civ. A. No. 18-0931, 2018 WL 4963982, at *4 (M.D. Pa. Oct. 15,

2018) (quoting 42 U.S.C. § 1997e(e)). To recover compensatory damages for mental or

emotional injury suffered while in custody, a prisoner bringing a § 1983 action must demonstrate

less than significant, but more than a de minimis, physical injury. See 42 U.S.C. § 1997e(e); see

also Mitchell v. Horn, 318 F.3d 523, 535 (3d Cir. 2003); but see Prillerman v. Fromhold, 714 F.

App’x 184, 186 (3d Cir. 2017) (stating that the PLRA does not limit a prisoner’s ability to obtain

nominal or punitive damages (citing Mitchell, 318 F.3d at 533)). Because Hill does not allege

that he suffered any physical injury, he may not recover compensatory damages for any

emotional harm resulting from the destruction of his property.

        G.      Supervisor Liability/Failure to Train Claims

        Hill’s individual capacity claims against Ferguson, Wetzel and Goodman are also

implausible because they appear to be based on their roles as supervisory officials and/or that

they failed to train subordinate corrections officials. There are “two general ways in which a



                                                 9
          Case 2:20-cv-03631-JFL Document 6 Filed 09/09/20 Page 10 of 12




supervisor-defendant may be liable for unconstitutional acts undertaken by subordinates.”

Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), reversed on other grounds by

Taylor v. Barkes, 575 U.S. 822 (2015). First, a supervisor may be liable if he or she “‘with

deliberate indifference to the consequences, established and maintained a policy, practice or

custom which directly caused [the] constitutional harm.” Id. (quoting A.M. ex rel. J.M.K. v.

Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (alteration in original)).

“Second, a supervisor may be personally liable under § 1983 if he or she participated in violating

the plaintiff’s rights, directed others to violate them, or, as the person in charge, had knowledge

of and acquiesced in the subordinate’s unconstitutional conduct.” Id.

        Hill asserts in conclusory fashion only that Wetzel, Ferguson and Goodman failed to train

and supervise subordinate corrections officials. This is not sufficient to state plausible claims

since there is no allegation that any Defendant maintained with deliberate indifference a policy,

practice or custom which directly caused constitutional harm, or was personally involved or

acquiesced in the destruction of Hill’s legal material and other property.

        Additionally, “[u]nder Section 1983, a supervisor may be liable for [his or her] failure to

train or supervise employees. . . .” Whitfield v. City of Philadelphia, 587 F. Supp. 2d 657, 666

(E.D. Pa. 2008). A claim for supervisory liability or liability based upon a failure to train

involves four elements: (1) that an existing policy created an unreasonable risk of constitutional

injury; (2) the supervisor was aware of this unreasonable risk; (3) the supervisor was indifferent

to the risk; and (4) the injury resulted from the policy or practice. See Sample v. Diecks, 885

F.2d 1099, 1118 (3d Cir. 1989). A supervisor may be held liable where a need for “more or

different training . . . is so obvious, and the inadequacy so likely to result in constitutional

violations, that the failure to train . . . can fairly be said to represent official policy,” and that



                                                    10
          Case 2:20-cv-03631-JFL Document 6 Filed 09/09/20 Page 11 of 12




failure to train “actually causes injury,” a supervisor may be held liable. City of Canton v. Ohio,

489 U.S. 378, 390 (1989). In addition,

        In resolving the issue of [supervisory] liability, the focus must be on adequacy of
        the training program in relation to the tasks the particular officers must perform.
        That a particular officer may be unsatisfactorily trained will not alone suffice to
        fasten liability on the [supervisor], for the officer’s shortcomings may have
        resulted from factors other than a faulty training program. . . . Neither will it
        suffice to prove that an injury or accident could have been avoided if an officer
        had had better or more training. . . . Moreover, for liability to attach . . . the
        identified deficiency in [the] training program must be closely related to the
        ultimate injury.

Id. at 390-91. Further, as the United States Supreme Court made clear in City of Canton in the

context of a municipal defendant, “[t]hat a particular officer may be unsatisfactorily trained will

not alone suffice to fasten liability on the city.” Id.

        Hill has only made conclusory failure to train allegations. The bare allegations, without

further explanation, are insufficient to plausibly allege that there was a specific policy or custom

regarding the destruction of inmate property during the move to SCI Phoenix that created an

unreasonable risk of constitutional injury. Accordingly, the supervisor liability/failure to train

claim will also be dismissed as implausible under § 1915(e)(2)(B)(ii). Like the First Amendment

claims, the Court cannot say at this time that Hill can never state a claim and, thus, leave will be

granted to amend this claim as well.

IV.     CONCLUSION

        For the foregoing reasons, the Court will dismiss Hill’s Complaint for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). See Hernandez v. Corr. Emergency Response

Team, 771 F. App’x 143 (3d Cir. 2019) (per curiam) (affirming dismissal of amended complaint

where inmate “alleged in his complaint that when he and all other prisoners were moved from

SCI Graterford to SCI Phoenix, many prisoners’ possessions were destroyed or damaged,



                                                   11
         Case 2:20-cv-03631-JFL Document 6 Filed 09/09/20 Page 12 of 12




including his legal materials”). The Eighth Amendment, Fourth Amendment, and Fourteenth

Amendment claims, and all official capacity claims are dismissed with prejudice. The First

Amendment claims and the supervisor liability/failure to train claim are dismissed without

prejudice and Hill will be permitted to file an amended complaint in the event he can cure the

defects the Court has identified in those claims. An appropriate Order follows.




                                             BY THE COURT:



                                             /s/ Joseph F. Leeson, Jr.___________
                                             JOSEPH F. LEESON, JR.
                                             United States District Judge




                                               12
